DETAILED ACTION
I.  ACKNOWLEDGEMENTS
This non-final Office Action addresses U.S. Application No. 17/564062 (the “062 Application” or “instant application”).  Based upon a review of the instant application, the actual filing date of the instant application is December 28, 2021. For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.
The instant application is a reissue application US Patent No. 10,635,723 (“’723 Patent”), which was filed on July 20, 2011, as US Application 13/186908 (“the ‘908 Application”), entitled “SEARCH ENGINES AND SYSTEMS WITH HANDHELD DOCUMENT CAPTURE DEVICES.”
Based upon Applicant’s statements as set forth in the instant application and after the
Examiner's independent review of the ‘723 patent itself and its prosecution history, the Examiner finds that he cannot locate any ongoing proceeding before the Office or current ongoing litigation involving the ‘723 patent.  Also based upon the Examiner's independent review of the ‘723 patent itself and the prosecution history, the Examiner cannot locate any previous reexaminations, supplemental examinations, or certificates of correction.


II. CLAIM STATUS
The ‘723 Patent issued with claims 1-32 (“Patented Claims”).  The preliminary amendment filed with this reissue application cancels claims 1-32 and adds claims 33-43.  As of the date of this Office Action, the status of the claims is:
a. Claims 33-43 (“Pending Claims”).
b. Claims 33-43 are treated on the merits below (“Examined Claims”)


III. PRELIMINARY AMENDMENTS OF 12/28/2021
The amendment to the specification and claims filed on 12/28/2021 have been entered and considered.   However, the specification amendment is of improper form.  The word both is lined through in line 5.  In reissue, the manner to delete material is to enclose it in single brackets.  Applicant should provide a corrected amendment in response to this office action.  


IV. PRIORITY CLAIMS
 	Based upon a review of the instant application and ‘723 patent, the Examiner finds that current application is a reissue of 13/186908, filed July 20, 2011, which is a divisional of US Application 11/098014, filed April 1, 2005, which is a continuation-in-part of US Application 11/004637, filed December 3, 2004.  The parent applications claim priority to numerous provisional applications, filed between April 1, 2004 and February 28, 2005.      
Based upon a review of the ‘723 Patent itself, the Examiner finds that Applicant is not claiming foreign priority under 35 USC § 119(a). 
 Because the effective filing date of the instant application is not on or after March 16,
2013, the AIA  First Inventor to File (“AIA -FITF”) provisions do not apply. Instead, the earlier ‘First to Invent’ provisions of 35 USC 102, and 112 apply.



V. REISSUE DECLARATION
	The reissue declaration filed 3/31/2022 is approved. 


VI. SPECIFICATION OBJECTIONS
The specification is also objected to because it does not contain the proper notice for multiple reissue applications.  37 CFR 1.177(a).  When more than one reissue if filed on a patent, the specification should state, for example:
”Notice: More than one reissue application has been filed for the reissue of Patent No. 9,999,999. The reissue applications are application numbers 09/999,994 (the present application), 09/999,995, and 09/999,998, all of which are divisional reissues of Patent No. 9,999,999.” See MPEP 1451.
Applicant should revise the specification. 


VII. 112 REJECTIONS
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 40-42 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Claim 40 recites a processor for generating a code or symbol.  While there is support for the displaying of the code, there does not seem to be support for the actual processor performing the generating.  Claims 41 and 42 are rejected as being dependent upon a rejected base claim.   Clarification is required. 

VIII. 251 REJECTIONS
Claims 40-42 are rejected under 35 U.S.C. 251 as being based upon new matter added to the patent for which reissue is sought.  The added material which is not supported by the prior patent is as follows: see discussion above in the written description rejection.  

IX. ART REJECTIONS
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.



Claim(s) 33-43 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Pickens III US Patent 6,758,391.  

As to claim 33, Pickens generates a graphic code and displays the code on a variety of objects or media, including printed matter, like an advertisement, and a video display (see column 3, lines 46-55).  As such, Pickens presents a rendered document (see also, column 4, lines 37-46).  Next, as shown in figure 4, the user scans the graphical code in step 401.  Hence, at least part of the document is captured, i.e. the code on the rendered document.  The code is decoded in step 407 to identify an internet address, or the location of an electronic document on a network.  Finally, the system automatically accesses the internet address, i.e. displays the webpage, which is an electronic document.  For example, in column 6, the user scans a code on an advertisement, to access a webpage to obtain product information.  
As to claim 34, the rendered document includes a graphical code 101.
As to claim 35, the identifying includes identifying the internet address from the code (see step 407).  
As to claim 36, the code includes an internet address, or URL.
As to claim 37, the URL is a link to product information (see column 6, lines 1-24).
As to claim 38, the capturing includes capturing a portion of the rendered document printed on paper (see column, lines 346-55 and column 6, describing the document as a card from a magazine).
As to claim 39, the document can be rendered on a video monitor (see column 3, lines 46-55.  
As to claim 40, Pickens states that the barcode can be on a video display.  As such, there is a display.  In addition, displaying the code requires a processor to generate the code and send to the display.  
As to claim 41, the code includes an internet address, or URL.
As to claim 42, the URL is a link to product information (see column 6, lines 1-24).
Claim 43 is rejected for the reasons given above.  

Claims 40-42 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pickett in view of Leoniak US PG PUB 2004/0155990. 

Alternatively, while Pickett disclose a video display for displaying the code, it does not specifically disclose a processor, as claimed.  However, Leoniak shows in figure 33 a processor 55 that generates, and displays the barcode on the screen 52 (see paragraph [0029]).  As such, it would have been obvious to use such structure in the video display of Pickett, as it is merely the use of well-known control device for controlling an electronic display.  
As to claim 41, the code of Pickett includes an internet address, or URL.
As to claim 42, the URL is a link to product information (see column 6, lines 1-24).


X. DOUBLE PATENTING
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 33 and 38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 6-8 of U.S. Patent No. 8,019,648.

 Although the claims at issue are not identical, they are not patentably distinct from each other because the current claims are much broader than the patented claims and are covered by the patented claims.  Both sets of claims capture information from a rendered document.  The third limitation in current claim 33 is identifying the location of an electronic document from the captured information.  Claims 6 and 8 of the ‘648 patent both generate a search query from the captured information to find the location of a document.  This is finding a location on a network.  Finally, both claims present the document to the user.  

XI. PRIOR ART
WO 2002/065343 scans a barcode on a product to access a website.
Durst Jr. et al US Patent 6,542,933 scans a barcode containing a URL to access an information on a network. 
Ikeda US Patent 5,938,727 scans a barcode containing a web address to display the webpage.  

XII. CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT L NASSER whose telephone number is (571)272-4731. The examiner can normally be reached M-F 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kosowski can be reached on (571) 272-3744. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT L NASSER/            Primary Examiner, Art Unit 3992     

Conferees:
/ADAM L BASEHOAR/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
/ALEXANDER J KOSOWSKI/Supervisory Patent Examiner, Art Unit 3992